Citation Nr: 1804796	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for major depressive disorder. 

2. Entitlement to service connection for bilateral varicose veins. 

3. Entitlement to service connection for a right foot condition. 

4. Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a left foot condition, and if so, entitlement to that benefit. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1975 to September 1975. She had additional service in the Air National Guard from October 1975 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a travel board hearing in October 2017 before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

During the October 2017 hearing, the Veteran identified times and places of in-service and post service psychiatric treatment, the records of which could be relevant to her claim.  This included treatment at Ellington, Lackland, and Lowry Air Force Bases, and Ben Taub Hospital in Houston, Texas.  Efforts to obtain the records of this treatment should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the dates of her treatment at Ellington, Lackland, and Lowry Air Force Bases.  The records of the identified treatment, including Mental Health Clinic treatment records, should be sought.  If no records are considered to exist, that should be documented.  

2. Ask the Veteran to identify the dates of her treatment at Ben Taub Hospital, and with any necessary assistance from her, the non-duplicative records of the identified treatment should be sought.  

3.  Ask the Veteran to identify the dates and locations of any relevant medical treatment she may have received at a private hospital in Denver, Colorado.  With any necessary assistance from her, the records of the identified treatment should be sought.  

3. Following completion of the foregoing, and any additional development as may become necessary if further records are obtained, the AOJ should review the record and readjudicate the claims on appeal. If they remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



